Citation Nr: 1403353	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  12-12 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Whether termination of the appellant's death pension benefits on July 1, 2011, based on excessive countable income, was proper.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran had active service from December 1942 to September 1945.  He died in June 2010.  His spouse is the appellant.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating determination of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) which terminated the appellant's death pension benefits as of July 1, 2011, due to excessive income.  Thereafter, the Hartford, Connecticut, RO assumed jurisdiction.   


FINDING OF FACT

The appellant's adjusted countable income of $7374.45 is less than the maximum MAPR of $7933.00, effective prior to December 1, 2011, and the maximum MAPR effective of $8219.00, effective December 1, 2011. 


CONCLUSION OF LAW

Termination of VA death pension benefits, effective from July 1, 2011, was improper.  38 U.S.C.A. §§ 1502, 1503, 1521, 1541 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.273, 3.660 (2013). 

REASONS AND BASES FOR FINDING AND CONCLUSION

The surviving spouse of a veteran who meets the wartime service requirements will be paid the maximum rate of pension, reduced by the amount of her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. §§ 3.23, 3.273. 

Basic entitlement to such pension exists if, among other things, the appellant's income is not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23; 38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as published in VA regulations.  38 C.F.R. § 3.21. 

Payments of any kind from any source shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 C.F.R. § 3.271.  For the purpose of determining initial entitlement, the monthly rate of pension shall be computed by reducing the applicable maximum pension rate by the countable income on the effective date of entitlement and dividing the remainder by 12.  38 C.F.R. § 3.273(a).  Nonrecurring income (income received on a one-time basis) will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(c). 

Income from Social Security Administration (SSA) benefits is not specifically excluded under 38 C.F.R. § 3.272, and therefore is included as countable income.  Certain unreimbursed medical expenses (in excess of five percent of the MAPR) may be excluded from countable income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272 (2013). 

It is the responsibility of the recipient of VA benefits to notify VA of all circumstances which will affect entitlement to receive the rate of the benefit being paid, and such notice must be provided when the recipient acquires knowledge that his or her income or other circumstances which would affect his or her entitlement to receive, or the rate of, the benefit being paid.  38 C.F.R. § 3.660(a)(1) (2013).  Pursuant to 38 C.F.R. § 3.660(b)(1) (2013), where pension payments were made at a lower rate because of anticipated income, pension compensation may be increased in accordance with the facts found but not earlier than the beginning of the appropriate 12-month annualization period if satisfactory evidence is received within the same or next calendar year.

From December 1, 2009 through December 1, 2011, the MAPR for a surviving spouse with no dependents was $7933.00.  See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B, Section A.  Since there was no cost of living increase given for 2010, the MAPR did not change on December 1, 2010.  Five percent of this MAPR would be $397.00.  The MAPR effective December 1, 2011, was $8219.00.  Five percent of this MAPR would be $410.00.

The Veteran passed away in June 2010.  In July 2010, the appellant filed a claim for death pension benefits. 

In a December 2010 rating determination, the Hartford RO granted a death pension in the amount of $661.00 effective July 1, 2010.  The RO indicated that it used the total family income of $14,949 toward death pension benefits from July 1, 2010.  The RO indicated that it used the appellant's medical expenses of $4140.60 which represented the amount she paid annually for Medicare and Private Insurance Premiums as a continuing deduction from July 1, 2010.  The RO further indicated that it also considered the last expenses from the Veteran's burial of $14,885.60.  It stated that this reduced the appellant's countable income to $0.00.  The RO indicated that if the amount the appellant paid for medical expenses changed or if the appellant was no longer paying medical expenses she should immediately notify them.  The RO further noted that the evidence showed that the income effective July 1, 2011, exceeded the maximum pension limit set by law.  The RO noted that it considered the medical expenses of $4140.60, which represented the amount she paid annually for Medicare and Private Insurance Premiums as a continuing deduction from July 1, 2010, but her income for VA purposes was still greater than the allowable limit.  

In February 2011, the appellant filed an income verification report showing a pension payment of $1,544.64 ($128.72/moth) and a one-time payment of $2000.00 received in August 2010.  The appellant also listed anticipated medical expenses of $7591 for 2011.  

In April 2011, the Philadelphia RO listed the appellant's Social Security payment of $13,050, along with the pension of $1,544, and the $2,000 one-time payment as countable income.  It then used a medical expense deduction of $4,213, which it stated represented the amount paid for private medical insurance and Medicare Part B premiums as a continuing deduction.  This reduced the countable income to $12,777, which the RO stated exceeded the amount of allowable income.  

In her April 2011 notice of disagreement, the appellant indicated that she had received a one-time pension payment in 2010 for $2000 and stated that this should not count for the year 2011.  The appellant further stated that in addition to the Medicare and private insurance costs, she also had prescription medication costs.  She noted that these were recurring medical costs.  She further indicated that she had monthly co-payments on these drugs.  She stated that her cardiologist insisted that she take name brand medication, which increased the cost of the prescriptions, as there were no generic medications of this type that were available.  The appellant listed countable income as $14,954 (minusing the one-time payment of $2,000 made in August 2010) and listed prescription costs of $2869 and annual private and Medicare premiums of $4213, leaving countable income of $7513 for 2011.  She noted that the countable income did not include medical expenses that would be incurred in 2011 for co-pays for doctor's visits.  

In her May 2012 substantive appeal, the appellant indicated that her medical expenses paid in 2011 were $7219.55.  She stated that this should be subtracted from her 2011 income of $14,594, and that this should give a total net income of $7374.45, which was less than the income limit set by law.  The appellant provided a detailed accounting of her annual income and medical expenses in support of her claim.  

In a July 2012 letter, the appellant indicated that she understood that VA could not allow estimated expenses or nonrecurring or predictable expenses, so they had waited until the end of calendar year 2011 to add up all the medical expenses paid in 2011.  The appellant noted that the RO had indicated that the medical expenses paid to private doctors in 2011 were not recurring.  The appellant indicated that her history demonstrated that she went to the podiatrist six times per year.  She also noted that she had annual visits to the ophthalmologist and gynecologist and semi-annual visits to the cardiologist.  The appellant further indicated that the $2000 bonus was a one-time payment in August 2010 and not a continuing or predictable payment.  The appellant again indicated that she paid $7219.55 in medical expenses and her income was $14,594, leaving countable income below the legal limit.  

In this case, $14,594.00 minus $7219.55 unreimbursed medical expenses equals countable income of $7374.45, which is less than the maximum annual death pension rate of $7,933 or $8,219.  The Board notes that the one-time payment occurred in calendar year 2010 and should not be counted in calendar year 2011.  Based upon the above, termination of the appellant's death pension was improper and should be restored.  


ORDER

Termination of the appellant's death pension benefits, July 1, 2011, based on excessive countable income, was improper, and should be restored.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


